SUGGESTION OF REMITTITUR ON MOTION FOR REHEARING
In preparing our original opinion we misread one of the questions asked of one of the attorney witnesses as to the reasonable value ‘of attorney’s fees rendered.
After testifying that $25,000 was a reasonable attorney’s fee based upon the services rendered by the attorneys, he was asked on cross-examination: “Q Lee, you are just giving your best estimate, aren’t you? A That is absolutely my opinion as to what a fair fee would be. Q Now, you predicated this on a contingent basis, didn’t you ? A That was certainly an element in it. Q Would the fee be twice as high on a contingent basis as it would on a certain basis, or would it be more than twice as high? A I can’t say. It is higher. I can’t say.”
Thus, the only definite figure given by the witness was $25,000 on a contingent basis. He did not say how much a reasonable cash fee would be, nor did he approximate a reasonable fee as we originally construed his testimony to do. So the highest figure before the jury on a reasonable cash fee without considering contingency was the figure $15,000 to $17,000 testified to by one of the other attorney witnesses.
The evidence will not support a fee of $19,200 as found by the jury. The evidence does support a.fee of $17,000 as being a reasonable attorney’s fee.
*949We suggest the plaintiff file a remittitur of $2,200.
There being no other reversible error in the record, we affirm the judgment subject to plaintiff’s filing a remittitur of $2,200 within 15 days from the date of this opinion. If the remittitur is not filed within that time the judgment will he reversed and the case remanded for a new trial. Rule 440, T.R.C.P.
SUPPLEMENTAL OPINION
Appellees having filed in writing the re-mittitur as suggested in our opinion on motion for rehearing, it is ordered that the judgment, as reduced by the remittitur, be affirmed.